DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2022 and 08/11/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US. Pub. No. 2017/0153718, hereinafter “Brown”) in view of Phoy et al. (US. Pub. No. 2005/0263255, hereinafter “Phoy”).
As to claim 1, Brown discloses a vehicle display device [figure 1, vehicle display device “10”] comprising:
a display [figure 1, display “12” to display an image showing a plurality of vehicle operation function “VOL”, “TEMP”] configured to display an image showing a plurality of vehicle operation functions;
a knob [figure 1, knob “14” electrically coupled to the display and configured to move by the driver] electrically coupled to the display and configured to be movable by a vehicle driver to select one of the plurality of vehicle operation functions displayed on the display [figures 2 and 4, paragraph 30, select one of the plurality of functions “VOL”, “TEMP”];
a guide rail [figure 3, side “25” to provide a movement path for the knob “14”] configured to provide a movement path for the knob, the guide rail being divided into a plurality of functional areas respectively associated with the plurality of vehicle operation functions displayed on the display [figure 2, a plurality of functional areas “18”, “16” and “20” associated with the plurality of vehicle operation functions displayed on the display, paragraph 19].
Brown does not disclose to be laterally movable;
provide a lateral movement path for the knob;
a guide part including a plurality of first magnets having a first polarity and a plurality of second magnets having a second polarity, wherein the first and second magnets are alternately arranged in a lengthwise direction of the guide rail.
Phoy teaches a knob is configured to be laterally movable [figure 1, a knob “40” to laterally movable];
provide a lateral movement path for the knob [figure 1, provide a lateral movement path for the knob “40”];
a guide part including a plurality of first magnets having a first polarity and a plurality of second magnets having a second polarity [figure 4, a guide part including a plurality of first magnets and a plurality of second magnet “35’” and “55’”], wherein the first and second magnets are alternately arranged in a lengthwise direction of a guide rail [figure 4, “35’” and “55’” are alternately arranged in a lengthwise direction of a guide rail].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display device of Brown to have the knob to be laterally movable; provide a lateral movement path for the knob; a guide part including a plurality of first magnets having a first polarity and a plurality of second magnets having a second polarity, wherein the first and second magnets are alternately arranged in a lengthwise direction of a guide rail, as taught by Phoy, in order to provide a magnetic slide-type blind system using the magnetic slide device (Phoy, paragraph 3).
As to claim 2, Brown, as modified by Phoy, discloses the vehicle display device of claim 1, wherein:
the first magnets are respectively arranged at the functional areas of the guide rail [Phoy, figure 4, “35’” are respectively arranged at the functional areas of the guide rail],
the second polarity of the second magnets is different from the first polarity of the first magnets [Phoy, figure 4, the second polarity of “55’” is different from the first polarity of “35’”],
wherein the knob includes a magnetic body configured to contact the guide part and having the second polarity [Phoy, figure 4, “50” includes a magnetic body “51” to contact the guide part and having the second polarity]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3, Brown, as modified by Phoy, discloses the vehicle display device of claim 2, wherein the guide part further includes a cover plate having a first seating groove at which the first magnet is positioned [Phoy, figure 4, feature “30” on the top at which “35’” is positioned] and a second seating groove at which the second magnet is positioned [Phoy, figure 4, feature “30” on the bottom at which “55’” is positioned]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4, Brown, as modified by Phoy, discloses the vehicle display device of claim 3, wherein:
the first seating groove and the second seating groove are arranged with an interval therebetween in the lengthwise direction of the guide rail, each of the first and second seating grooves having an open surface [Phoy, figure 4, the first seating groove and the second seating groove are arranged with an interval therebetween in the lengthwise direction of the guide rail, seating grooves with an open surface], and
the open surface of the first seating groove is positioned outside the guide rail, and the open surface of the second seating groove is positioned inside the guide rail [Phoy, open surface of first seating groove is positioned outside the rail and open surface of the second seating groove is positioned inside rail “51”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 5, Brown, as modified by Phoy, discloses the vehicle display device of claim 4, wherein:
the first seating groove has a size corresponding to that of the first magnet [Phoy, figure 4, “30” has a size corresponding to “35’”], and
the second seating groove has a size corresponding to that of the second magnet [Phoy, figure 4, “30” has a size corresponding to “55’”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 8, Brown, as modified by Phoy, discloses the vehicle display device of claim 2, wherein the knob is spaced apart from the first magnet by a predetermined gap [Phoy, figure 4, “50” is spaced apart from “35’”].
As to claim 11, Brown, as modified by Phoy, discloses the vehicle display device of claim 1, wherein:
the guide rail includes a plurality of position sensors respectively arranged at the functional areas at a regular interval in the lengthwise direction of the guide rail [Brown, figure 2, a plurality position sensors at “16”, “18” and “20” at the functional areas at a regular interval in the lengthwise direction of the guide rail, paragraph 24, controller coupled to both knob 14 and display 12 to allow the knob to effectuate the various controls based on the position of the knob], and
the position sensors are configured to detect the location of the knob and transmit the detected location of the knob to an electronic control unit (ECU) [Brown, paragraph 24, controller coupled to both knob 14 and display 12 to allow the knob to effectuate the various controls based on the position of the knob].
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Phoy, as applied to claim 1 above, further in view of Liou et al. (US. Pub. No. 2007/0125914, hereinafter “Liou”).
As to claim 6, Brown, as modified by Phoy, discloses the vehicle display device of claim 1, wherein:
the guide part includes a plurality of functional areas and arranged at a regular interval in the lengthwise direction of the guide rail [Brown, figure 2, a plurality of functional areas “16”, “18” and “20” arranged at a regular interval in the lengthwise direction of the guide rail], and
the guide part into a plurality of location areas respectively associated with the vehicle operation functions displayed on the display [Brown, figure 2, the guide part into a plurality of location areas “16”, “18” and “20” respectively associated with the vehicle operation functions “volume”, “temperature”, etc. displayed on the display].
Brown, as modified by Phoy, does not disclose the guide part includes a plurality of locking grooves respectively positioned at the functional areas;
the locking grooves divide the guide part into a plurality of location areas.
Liou teaches a guide part includes a plurality of locking grooves respectively positioned at functional areas [figure 8, a guide part “21” includes a plurality of locking grooves “23” respectively positioned at functional areas];
the locking grooves divide the guide part into a plurality of location areas [figure 8, the locking grooves divide the guide part “21” into a plurality of location areas].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display device of Brown to have the guide part include a plurality of locking grooves respectively positioned at functional areas, as taught by Liou, in order to lock the holder assembly to the post at the desired height (Liou, abstract).
As to claim 7, Brown, as modified by Phoy and Liou, discloses the vehicle display device of claim 6, wherein the knob includes a ball spring-type ball plunger configured to fit into each of the locking grooves [Liou, figure 8, a ball spring-type ball plunger “41, 414” to fit into each of the locking grooves “23”]. In addition, the same rationale is used as in rejection for claim 6.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Phoy, as applied to claim 1 above, further in view of Rao et al. (US. Pub. No. 2018/0373350, hereinafter “Rao”).
As to claim 9, Brown, as modified by Phoy, discloses the vehicle display device of claim 1.
Brown, as modified by Phoy, does not disclose wherein the knob is wirelessly connected to the display via an ultra-wide band (UWB) connection.
Rao teaches a knob is wirelessly connected to a display via an ultra-wide band (UWB) connection [figure 6, knob “606” is wirelessly connected to a display “302”, paragraph 9, the display knob may include a wireless interface (e.g., Bluetooth, WIFI, NFC, etc.)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display device of Brown to have the knob wirelessly connected to a display, as taught by Rao, in order to provide user-configurable actions (Rao, abstract).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Phoy, as applied to claim 1 above, further in view of Kitagawa et al. (US. Pub. No. 2018/0210551, hereinafter “Kitagawa”).
As to claim 10, Brown, as modified by Phoy, discloses the vehicle display device of claim 1, wherein the knob includes:
a liquid crystal display (LCD) configured to display a widget corresponding to one of the vehicle operation functions selected by the vehicle driver [figure 2, knob “14” to display a lable (widget) corresponding to one of vehicle operation functions “volume”, “temperature”, etc. displayed on the display].
Brown, as modified by Phoy, does not disclose a time-of-flight (ToF) sensor positioned at a lower portion of the knob and having a view angle corresponding to an image display direction of the LCD.
Kitagawa teaches a time-of-flight (ToF) sensor positioned at a lower portion of the knob [paragraph 95, a distance image camera of TOF] and having a view angle corresponding to an image display direction of the LCD [figure 1, a view angle between driver and the knob corresponding to an image display direction].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display device of Brown to include a time-of-flight (ToF) sensor positioned at a lower portion of the knob and having a view angle corresponding to an image display direction of the LCD, as taught by Kitagawa, in order to  enable an operator to manipulate an image of a manipulation target which is projected to be displayed in midair (Kitagawa, paragraph 2).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Yokosuka et al. (US. Pub. No. 2020/0341502, hereinafter “Yokosuka”).
As to claim 12, Brown discloses a vehicle display device [figure 1, vehicle display device “10”] comprising:
a display [figure 1, display “12” to display an image showing a plurality of vehicle operation function “VOL”, “TEMP”] configured to display an image showing a plurality of vehicle operation functions;
a knob [figure 1, knob “14” electrically coupled to the display and configured to move by the driver] electrically coupled to the display and configured to be movable by a vehicle driver to select one of the vehicle operation functions displayed on the display [figures 2 and 4, paragraph 30, select one of the plurality of functions “VOL”, “TEMP”];
a guide rail [figure 3, side “25” to provide a movement path for the knob “14”] configured to provide a movement path for the knob; and
a guide part [figure 2, guide part “16”-“20” spaced apart from the guide rail] spaced apart from an upper end of the guide rail, and divided into a plurality of functional areas respectively associated with the vehicle operation functions displayed on the display [figure 2, a plurality of functional areas respectively associated with the vehicle operation functions “VOL”, “TEMP”].
Brown does not disclose to provide a guide path having a zigzag-curved shape extending in a lengthwise direction of the guide rail, wherein the knob has a spring roller including (1) a roller part that is rotationally adjustable along the guide path provided by the guide part and (2) an elastic part positioned at a lower portion of the roller part and vertically adjustable.
Yokosuka teaches to provide a guide path [figure 10, a zigzag-curved shape extending in a lengthwise direction of a guide rail “21”] having a zigzag-curved shape extending in a lengthwise direction of a guide rail, wherein a knob has a spring roller [figure 10, a spring roller “32”] including (1) a roller part [figure 6, a roller part “31” that is rotationally adjustable along the path] that is rotationally adjustable along the guide path provided by the guide part and (2) an elastic part [figure 6, spring “35” positioned at a lower portion and vertically adjustable] positioned at a lower portion of the roller part and vertically adjustable.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display device of Brown to provide a guide path having a zigzag-curved shape extending in a lengthwise direction of the guide rail, wherein the knob has a spring roller including (1) a roller part that is rotationally adjustable along the guide path provided by the guide part and (2) an elastic part positioned at a lower portion of the roller part and vertically adjustable, as taught by Yokosuka, in order to accurately perform an input operation scale even without looking at the operation input device  (Yokosuka, abstract).
As to claim 13, Brown, as modified by Yokosuka, discloses the vehicle display device of claim 12, wherein the guide path provided by the guide part has a plurality of protrusion sections and a plurality of recessed sections arranged alternately and having an inclined structure [Yokosuka, figure 10, a guide path has a plurality of protrusion sections and recessed sections arranged alternately and having an inclined structure]. In addition, the same rationale is used as in rejection for claim 12. 
As to claim 14, Brown, as modified by Yokosuka, discloses the vehicle display device of claim 13, wherein an uppermost end of each recessed section is at a fixed position on the knob corresponding to each of the functional areas of the guide part.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Yokosuka, as applied to claim 12 above, further in view of Liou.
As to claim 15, see the above discussion of claim 6.
As to claim 16, see the above discussion of claim 7.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Massari et al. (US. Pub. No. 2015/0177176, hereinafter “Massari”).
As to claim 17, Brown discloses a vehicle display device [figure 1, vehicle display device “10”] comprising:
a display [figure 1, display “12” to display an image showing a plurality of vehicle operation function “VOL”, “TEMP”] configured to display an image showing a plurality of vehicle operation functions;
a knob [figure 1, knob “14” electrically coupled to the display and configured to move by the driver] electrically coupled to the display and configured to be moved by a vehicle driver to select one of the plurality of vehicle operations [figures 2 and 4, paragraph 30, select one of the plurality of functions “VOL”, “TEMP”];
a guide rail [figure 3, side “25” to provide a movement path for the knob “14”] configured to provide a movement path for the knob and being divided into a plurality of functional areas respectively corresponding to the plurality of vehicle operation functions displayed on the display [figure 2, a plurality of functional areas “18”, “16” and “20” associated with the plurality of vehicle operation functions displayed on the display, paragraph 19].
Brown does not disclose a power supply unit configured to power the display and the knob and including an electrical ground part,
wherein the knob includes a ground pin electrically connected to the electrical ground part of the power supply unit.
Massari teaches a power supply unit [figure 2, power “56” to power the display “58” and keypad “64”] configured to power the display and a keypad and including an electrical ground part [figure 2, an electrical ground “184”],
wherein the keypad includes a ground pin electrically connected to the electrical ground part of the power supply unit [figure 2, the ground of the keypad “64” and the ground of the power “56” are connected inside the micro-controller “50”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display device of Brown to include a power supply unit configured to power the display and a knob and including an electrical ground part, wherein the knob includes a ground pin electrically connected to the electrical ground part of the power supply unit, as taught by Massari, since it is a use of known technique to improve similar device in the same way.
As to claim 18, see the above discussion of claim 11.
As to claim 19, Brown, as modified by Massari, discloses the vehicle display device of claim 17, except for a lower end of the ground pin is fixed to an upper end of the knob, and an upper end of the ground pin is in contact with the ground part of the power supply unit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to dispose a lower end of the ground pin is fixed to an upper end of the knob, and an upper end of the ground pin is in contact with the ground part of the power supply unit, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 20, Brown, as modified by Massari, discloses the vehicle display device of claim 17, except for wherein a partial section of a portion of the ground pin that is in contact with the ground part of the power supply unit has a curved shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a partial section of a portion of the ground pin that is in contact with the ground part of the power supply unit has a curved shape, since it has been held that changing shapes of an- invention involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622